DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 12, 13, and 17-20 have been considered but are moot.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Erez et al (US 2019/0036749).

an IQ mismatch corrector configured to adjust a baseband signal to compensate for an IQ mismatch (Modem-Tx Part-Digital, 125, 130; Pub [0013], [0018]); 
an local oscillator coupled to the IQ mismatch corrector and configured to up-convert the baseband signal adjusted by the IQ mismatch corrector (135; Pub [0019]); 
a feedback module coupled to the local oscillator (155, 160, 165, and Modem-Rx Part-Digital; Pub [0022]); and 
a channel response generating module coupled to the feedback module (195; Pub [0018]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12, 13, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 13, and 17-20 of U.S. Patent No.10,778,344. Although the claims at issue are not identical, they are not patentably distinct from each other because they commonly claim the same subject matters indicated below in bold type. The broader . 
Instant Application
US 10,778,344
12. A zero-IF signal transmitter comprising:  
       an IQ mismatch corrector configured to adjust a baseband signal to compensate for an IQ mismatch; 
       an local oscillator coupled to the IQ mismatch corrector and configured to up-convert the baseband signal adjusted by the IQ mismatch corrector; 
      a feedback module coupled to the local oscillator; and 
      a channel response generating module coupled to the feedback module.
13. The zero-IF signal transmitter of claim 12, wherein the channel response generating module comprises, 
        a channel response estimator; 
        a channel ratio computer coupled to the channel response estimator; and 
        a channel response tracker coupled to the channel ratio computer and the channel response estimator.
17. The zero-IF signal transmitter of claim 13,    
       wherein the channel response generating module is further configured to generate a local oscillator frequency channel response ratio to the first channel response, and 
       the zero-IF signal transmitter further comprises a local oscillator (LO) leakage corrector coupled to the channel response generating module and configured to correct the subsequent baseband signal based on an updated local oscillator frequency channel response based on the local oscillator frequency channel response ratio.                                                                                18. The zero-IF signal transmitter of claim 17,  
       wherein the channel response estimator is further configured to estimate a local oscillator frequency channel response corresponding to a local oscillator frequency bin; 
        the channel ratio computer is further configured to compute the local oscillator frequency channel response ratio based on the local oscillator frequency channel response and the first channel response; and  
       the channel response tracker is further configured to compute the updated local oscillator frequency channel response based on the local oscillator frequency channel ratio. 
19. The zero-IF signal transmitter of claim 18,    
        wherein the channel ratio computer is configured to compute the local oscillator frequency channel ratio based on the below:
        Hratio(LO) = H(LO)/H(f1) wherein Hratio(LO) is the local oscillator frequency channel ratio, H(LO) is the local oscillator frequency channel response, and H(f1) is the first channel response.
20. The zero-IF signal transmitter of claim 19,        
       wherein the channel response estimator is configured to estimate a subsequent traffic signal channel response at the first frequency bin, and 
        the channel response tracker is configured to compute the updated local oscillator frequency channel response according to the below: 
         H(f1) * Hratio(LO) 
wherein H(f1) is the subsequent traffic signal channel response at the first frequency bin.


12. A zero-IF signal transmitter comprising:  
       an IQ mismatch corrector configured to adjust a baseband signal to compensate for an IQ mismatch; 
       an local oscillator coupled to the IQ mismatch corrector and configured to up-convert the baseband signal adjusted by the IQ mismatch corrector; 
        a feedback module coupled to the local oscillator; and 
        a channel response generating module coupled to the feedback module, wherein the feedback module is configured to down-convert signals output from the local oscillator and feedback to the channel response generator module; the channel response generating module is configured to generate a channel ratio based on a first channel response corresponding to a first frequency bin and a second channel response corresponding to a second frequency bin, generate a subsequent channel response corresponding to the second frequency bin based on the channel ratio, and forward the subsequent channel response to the IQ mismatch corrector; and the IQ mismatch corrector is configured to correct a subsequent baseband signal of IQ mismatch based on the subsequent channel response. 13. The zero-IF signal transmitter of claim 12, wherein the channel response generating module comprises, 
      a channel response estimator; 
      a channel ratio computer coupled to the channel response estimator; and
       a channel response tracker coupled to the channel ratio computer and the channel response estimator; 

17. The zero-IF signal transmitter of claim 13,    
       wherein the channel response generating module is further configured to generate a local oscillator frequency channel response ratio to the first channel response, and 
       the zero-IF signal transmitter further comprises a local oscillator (LO) leakage corrector coupled to the channel response generating module and configured to correct the subsequent baseband signal based on an updated local oscillator frequency channel response based on the local oscillator frequency channel response ratio.
18. The zero-IF signal transmitter of claim 17,  
       wherein the channel response estimator is further configured to estimate a local oscillator frequency channel response corresponding to a local oscillator frequency bin; 
        the channel ratio computer is further configured to compute the local oscillator frequency channel response ratio based on the local oscillator frequency channel response and the first channel response; and  
       the channel response tracker is further configured to compute the updated local oscillator frequency channel response based on the local oscillator frequency channel ratio. 
19. The zero-IF signal transmitter of claim 18,    
        wherein the channel ratio computer is configured to compute the local oscillator frequency channel ratio based on the below:
        Hratio(LO) = H(LO)/H(f1) wherein Hratio(LO) is the local oscillator frequency channel ratio, H(LO) is the local oscillator frequency channel response, and H(f1) is the first channel response.
20. The zero-IF signal transmitter of claim 19,        
       wherein the channel response estimator is configured to estimate a subsequent traffic signal channel response at the first frequency bin, and 
        the channel response tracker is configured to compute the updated local oscillator frequency channel response according to the below: 
         H(f1) * Hratio(LO) 
wherein H(f1) is the subsequent traffic signal channel response at the first frequency bin.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
April 2, 2021 
/EVA Y PUENTE/                                                                                                                                               Primary Examiner, Art Unit 2632